               Case 1:21-cv-04667 Document 1 Filed 05/25/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------------X
BUILDING SERVICE 32BJ SUPPLEMENTAL RETIREMENT
AND SAVINGS PLAN,
                                                                                       21-cv-4667
                                                     Plaintiff,
                          -against-

                                                                                       COMPLAINT
JONES LANG LASALLE AMERICAS, INC.,

                                                      Defendant.
----------------------------------------------------------------------------------X
         Building Service 32BJ Supplemental Retirement and Savings Plan, (the “Fund”), as and

for its Complaint against Jones Lang LaSalle Americas, Inc. (“Defendant”) respectfully alleges as

follows:

                                            NATURE OF ACTION

       1.        This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act, as amended (29 U.S.C. §§ 1132(a)(3), 1145),

(hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management Relations Act of

1947 (29 U.S.C. § 185) (hereinafter referred to as the “Taft-Hartley Act”), by an employee

retirement fund for contractual and other equitable relief under ERISA to secure performance by

an employer of specific statutory and contractual obligations to pay the required contributions to

the Fund by electronic transfer, as per the contractual and statutory requirements. This Complaint

alleges that by failing, refusing or neglecting to pay and submit the required monetary

contributions when due as per the Fund’s rules and regulations, Defendant is in breach of ERISA,

the collective bargaining agreements, the Fund’s respective Declarations of Trust, and the Fund’s

rules and regulations.

                                               JURISDICTION
                                                         1
             Case 1:21-cv-04667 Document 1 Filed 05/25/21 Page 2 of 7




      2.       Jurisdiction of this Court is invoked under the following statutes:

                      (a)     Section 502(e)(1) and (f) of ERISA (29 U.S.C. § 1132(e)(1) and (f);

                      (b)     Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);

                      (c)     28 U.S.C. Section 1331 (federal question); and

                      (d)     28 U.S.C. Section 1337 (civil actions arising under an Act of

                              Congress regulating commerce).

                                             VENUE

      3.       Venue properly lies in this district under Section 502(e)(2) of ERISA (29

U.S.C. § 1132 (e)(2)). Service of process may be made on Defendant in any other district in

which it may be found, pursuant to Section 502(e)(2) of E.R.I.S.A. (29 U.S.C. § 1132(e)(2)).

                                            PARTIES

      4.       The Fund is a jointly-administered, multi-employer, labor-management trust

fund established and maintained pursuant to various collective bargaining agreements in

accordance with Section 302(c)(5) of the Taft-Hartley Act (29 U.S.C. § 186(c)(5)). The Fund is

an employee benefit plan within the meaning of Sections 3(2), 3(3) and 502(d)(1) of E.R.I.S.A.

(29 U.S.C. § 1002(2),(3), and 1132(d)(1)), and multi-employer plan within the meaning of

Sections 3(37) and 515 of E.RI.S.A. (29 U.S.C. §§ 1002(37) and 1145). The Fund is authorized to

maintain suit as an independent legal entity under Section 502(d)(1) of ERISA (29 U.S.C. §

1132(d)(1)). The purpose of the Fund is, inter alia, to receive contributions from employers who

are parties to collective bargaining agreements with Service Employees International Union, Local

32BJ (“Union”), to invest and maintain those monies, and to distribute retirement benefits to those

employees eligible to receive them. The Fund maintains its offices and is administered at 25 West

18th Street, New York, New York 10011, in the City, County, and State of New York.
                                                 2
             Case 1:21-cv-04667 Document 1 Filed 05/25/21 Page 3 of 7




      5.       The Union is a labor organization within the meaning of Section 301 of the Taft-

Hartley Act (29 U.S.C. § 185) which represents employees in an industry affecting commerce as

defined in Section 501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of E.R.I.S.A.

(29 U.S.C. § 1002(4)). The Union maintains its offices and is administered at 25 West 18th Street,

New York, New York 10011, in the City, County, and State of New York.

      6.       Upon information and belief, at all times material hereto Jones Lang LaSalle

Americas, Inc. was and continues to be a Pennsylvania for profit corporation having a principal

place of business at 201 East Randolph Drive, Chicago, IL 60601, and doing business as an

employer within the meaning of Sections 3(5) and 515 of E.R.I.S.A. (29 U.S.C. §§ 1002(5) and

1145), and was and is an employer in an industry affecting commerce within the meaning of

Section 301 of the Taft-Hartley Act (29 U.S.C. § 185).

      7.       Upon information and belief, at all times relevant Defendant was and is party to a

series of collective bargaining agreements (the “Agreements”) with the Union. As part of the

Agreements, Defendant agreed to make benefit contributions to the Fund on behalf of employees

covered by the Agreement, and to follow the Fund’s respective Declarations of Trust and

collections policies. The Agreements, Fund’s Declarations of Trust and Fund’s collections policies

require that employers also upload employee information into ESS, and then make the payments

associated with this employee information. Employer self-reporting is the only way that the Fund

is able to determine what contributions are owed, and for whom, on a going forward basis. To

confirm the accuracy of this self-reporting, the Fund also performs payroll compliance audits of

employers.

      8.       The Fund commenced a payroll compliance audit of Defendant for the time

period January 1, 2015 to December 31, 2017.
                                                3
              Case 1:21-cv-04667 Document 1 Filed 05/25/21 Page 4 of 7




                       AS AND FOR A FIRST CLAIM FOR RELIEF
        (FUND’S CLAIM FOR BREACH OF CONTRACT UNDER SECTION 301)

       9.       The Fund repeats and realleges each allegation set forth in paragraphs 1 through

8 as if fully set forth herein.

       10.      Pursuant to the Agreement, there became due and owing to the Funds from

Defendant, benefit contributions from January 1, 2015 through the date of this filing.

       11.      For the period January 1, 2015 through the date of this filing, Defendant failed

to pay the Fund no less than $22,413.84 in required contributions in violation of the Agreement.

This amount is calculated based on (1) audit findings for the time period January 1, 2015 through

December 31, 2017, and (2) Employer reporting in ESS through from December 1, 2020 through

the date of this filing (“ESS Reporting”).

       12.      The failure, refusal or neglect of Defendant to make the required contributions to

Plaintiff Fund constitutes a violation of the Agreements between Defendant and the Union with

respect to the Fund as a third-party beneficiary.

       13.      Further, for many contributions that were ultimately paid by Defendant, these

payments were made late, and Defendant is liable to the Fund for interest payments as per the

Agreement, the Fund’s Declaration of Trust, and the Fund’s collection policies.

       14.      Accordingly, Defendant is liable to the Fund for benefit contributions in the

amounts due for the periods set forth above, plus such further amounts as may become due from

the present date to the date judgment is issued and that remain unpaid by Defendant, liquidated

damages, plus interest, the Fund’s attorney’s fees, audit costs, and court costs incurred in collecting

the delinquent contributions.

                        AS AND FOR A SECOND CLAIM FOR RELIEF
                         (FUND’S CLAIM FOR BREACH OF ERISA)
                                                    4
              Case 1:21-cv-04667 Document 1 Filed 05/25/21 Page 5 of 7




       15.      The Fund repeats and realleges each and every allegation contained in paragraphs

1 through 14 of this Complaint, as if fully set forth herein.

       16.      Section 515 of ERISA (29 U.S.C. § 1145) requires employers to pay benefit

contributions in accordance with the terms and conditions of the Agreements.

       17.      Upon information and belief, at all times material hereto, Defendant failed to pay

or timely pay and/or remit the required monetary contributions and/or reports to the Fund when

due. Such failure to make payment or timely payment and/or remit reports constitutes a violation

of Section 515 of ERISA (29 U.S.C. § 1145).

       18.      Section 502 of ERISA (29 U.S.C. § 1132) provides that, upon a finding of an

employer violation of Section 515 of ERISA (29 U.S.C. § 1145), the Court shall award to Plaintiff

the unpaid benefit contributions, plus statutory damages (liquidated damages) and interest on the

unpaid principal both computed at the rate provided for under the Fund’s plans or, if none, as set

forth in the United States Internal Revenue Code (29 U.S.C. § 6621), together with reasonable

attorneys’ fees and costs and distributions incurred in the action.

       19.      Pursuant to the Agreement, there became due and owing to the Fund from

Defendant benefit contributions from January 1, 2015 through the date of this filing.

       20.      For the period January 1, 2015 through the date of this filing, Defendant failed

to pay the Funds no less than $22,413.84 in required contributions, in violation of the Agreement.

This amount is calculated based on (1) audit findings for the time period January 1, 2015 through

December 31, 2017, and (2) Employer reporting in ESS through from December 1, 2020 through

the date of this filing.

       21.      Further, for additional benefit contributions based on employer self-reporting to

                                                  5
                Case 1:21-cv-04667 Document 1 Filed 05/25/21 Page 6 of 7




         the Fund, several benefit contributions were untimely made, thereby rendering Defendant

         liable for interest on the late principal as per the Agreements.

         22.     Accordingly, Defendant is liable to the Fund for the payment and/or submission

of the required monetary contributions to the Fund as aforesaid, and is liable for the additional

amount of said statutory damages, liquidated damages, together with reasonable attorneys’ fees,

interest on the unpaid principal, audit costs, costs and disbursements incurred in this action,

pursuant to Section 502 of E.R.I.S.A. (29 U.S.C. § 1132).

         WHEREFORE, plaintiff Funds demand judgment:

          a. against Defendant for payment of all past due contributions to date, in an amount of

not less than $22,413.84.

          b. against Defendant for payment of all contributions which become due during the

pendency of this action in accordance with ERISA § 502(g)(2) and the Agreement,

          c. against Defendant for accrued prejudgment interest on all contributions, including

those untimely made prior to filing of the present suit, in accordance with ERISA § 502 (g)(2)

and the Agreement,

          d. against Defendant for statutory damages on all contributions now due and which

accrue during the pendency of this action, liquidated damages, audit costs, reasonable attorneys’

fees and costs and disbursements in accordance with E.R.I.S.A. § 502(g)(2) and the Agreement;

          e. for such other and further relief as the Court deems just and proper.

Dated:    Fort Lee, New Jersey
          May 25, 2021
                                                        RAAB, STURM & GANCHROW, LLP

                                                        By: ______________________
                                                            Samuel R. Bloom (SB1988)
                                                            Attorneys for Plaintiff Fund
                                                    6
Case 1:21-cv-04667 Document 1 Filed 05/25/21 Page 7 of 7




                                 2125 Center Avenue
                                 Suite 100
                                 Fort Lee, New Jersey
                                 (Tel) 201-292-0150
                                 (Fax) 201-292-0152




                           7
